DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-3 are pending in this instant application per claim amendments and remarks filed on 12/21/2021 by Applicant, wherein Claims 1 and 3 are two independent claims reciting device and vehicle claims with Claim 2 only dependent on independent Claim 1.  Said claim amendments have amended independent Claim 1 only.       
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 21 DECEMBER 2021 for its original application of 12 NOVEMBER 2019 that is titled:           “Policy Generation Device and Vehicle”.          
Accordingly, amended Claims 1-3 are now being rejected herein.       

 Claim Objections 
Examiner notes that the Applicant’s remarks of 12/21/2021 do not provide support in the Specification for their claim amendments.  For example but not limited to, Examiner was not able to find support for “a reward” amendment in the Specification nor was Examiner able to find support for synonyms of reward, like “award, prize, gift, bonus, incentive, and gratuity”, in the Specification.  Thus, the previous Claim Objections are being maintained hereunder.              

Independent Claim 1 is objected to because of the following informalities:     
Claim 1 recites a limitation “compensation estimator” many times, which is questioned by Examiner.  Said limitation has been recited in lines 3, 6, 12, 20 & 21, which do not clearly state what actual “value” is being estimated (for example, is it time, speed, air pressure, oil pressure, steering angle, etc.)?  Examiner has reviewed the Specification submitted on 11/12/2019 along with original claims, and said Specification has phrase “estimation estimator” recited 13/thirteen  times in the whole Specification, of which the first 5/five recitations are in para [0005] that is a duplicate of Claim 1;  and 1/one recitation is as “compensation estimator 203” in para [0029];  and 2/two recitations as “compensation estimator 203” in para [0030] that describes it as --- {“The compensation estimator 203 is a device that is used to perform deep learning.  The compensation estimator 203 may be constituted by a general- purpose circuit such as a CPU, or may be constituted by a dedicated circuit such as an ASIC or an FPGA.”};  and 2/two recitations as “compensation estimator 203” in para [0036] that describe it as  ---   {“In step 5303, the processor 201 calculates an expected value of the compensation in the case of taking an action in accordance with the provisional policy with respect to a predetermined surrounding situation, by performing machine learning using the compensation estimator 203.”} and further as --- {“Specifically, the processor 201 calculates an expected value of compensation that is obtained by inputting the situation surrounding the vehicle and an action of the vehicle to the compensation estimator 203.”};  and 3/thrice in para [0045] that is a duplicate of Claim 1 by 
Claim 1, line 13 recites a limitation, “a predetermined threshold”, which is questioned by Examiner.  Since the limitation of “compensation estimator” is neither clear from the claims listing nor from the Specification as to what “value” is being defined for compensation (for example, is it time, speed, air pressure, oil pressure, steering angle, etc.?), Examiner is similarly not sure as to for which “value” is the threshold being set in the limitation of “a predetermined threshold”, and asks the Applicant for a clarification in this regard.                 
Appropriate correction is required.                   

 Claim Rejections - 35 USC § 112 
Examiner notes that the Applicant’s remarks of 12/21/2021 do not provide support in the Specification for their claim amendments.  For example but not limited to, Examiner was not able to find support for “a reward” amendment in the Specification nor was Examiner able to find support for synonyms of reward, like “award, prize, gift, bonus, incentive, and gratuity”, in the Specification.  Therefore, the previous rejections under 35 USC 112 are being maintained hereunder.               

The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and  distinctly claiming the subject matter which the applicant regards as his invention.       


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, lines 3, 6, 12, 20 & 21 recite a limitation “compensation estimator” that is unclear and/or indefinite, because the Specification recites the exact same limitation in para [0005], without defining in either the claims listing or the Specification what said limitation is or does.  Furthermore, Examiner notes that it has been interpreted with respect to speed of vehicle/ speed offset as defined in primary Filev reference.   Additionally, Examiner has reviewed the Specification submitted on 11/12/2019 along with original claims, and said Specification has phrase “estimation estimator” recited 13/thirteen  times in whole Specification, of which the first 5/five recitations are in para [0005] that is a duplicate of Claim 1;  and 1/one recitation is as “compensation estimator 203” in para [0029];  and 2/two recitations as “compensation estimator 203” in para [0030] that describes it as --- {“The compensation estimator 203 is a device that is used to perform deep learning.  The compensation estimator 203 may be constituted by a general- purpose circuit such as a CPU, or may be constituted by a dedicated circuit such as an ASIC or an FPGA.”};  and 2/two recitations as “compensation estimator 203” in para [0036] that describe it as --- {“In step 5303, the processor 201 calculates an expected value of the compensation in the case of taking an action in accordance with the provisional policy with respect to a predetermined surrounding situation, by performing machine learning using the compensation estimator 203.”} and further as --- {“Specifically, the processor 201 calculates an expected value of compensation that is obtained by inputting the situation surrounding the vehicle and an action of the vehicle to the compensation estimator 203.”};  and 3/thrice in para [0045] that is a duplicate of Claim 1 by including beginning steps and ending steps & with “203” added in the first recitation.  However, Examiner was unable to find anywhere in said recitations in the Specification as to what actual “value” is being defined for compensation (for example, is it time, speed, air pressure, oil pressure, steering angle, etc.?) by the limitation of “compensation estimator”, and Examiner has interpreted the “value” as speed (taught in the Filev reference).             
Claims 2-3, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:          
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.         


Claims 1-3 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 12/21/2021 are shown as underlined additions, and all deletions may not be shown.)       


Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2014/ 0244129 filed by Filev et al. (hereinafter “Filev”) in view of Pub. No. US 2015/ 0088334 filed by Bowers et al. (hereinafter “Bowers”), and further in view of Pub. No. US 2020/ 0387158 filed by Kobilarov et al. (hereinafter “Kobilarov”), and further in view of Pub. No. US 2010/ 0023183 filed by Huang et al. (hereinafter “Huang”), and as described below for each claim/ limitation.           

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Filev teaches ---   
1.    A device for generating a policy for determining a path in (automated driving of a vehicle), comprising:        
(see at least:   Filev Abstract and Summary of the Invention in paras [0010]-[0011]; & FIGs. 1/3; & para [0015] about {“FIG. 4 is a block diagram showing modification of a speed offset generated by a control policy.”}; & para [0021] about {“Models of fuel consumption (e.g., for a particular make/model of vehicle) and travel time to reach a destination are constructed in step 21 based on road grade, traffic conditions, and/or speed.  Using stochastic dynamic programming (SDP), the models are combined &  an optimal control policy is calculated which can control the speed set-point in order to obtain a best average performance of fuel efficiency and travel time.  Based on the control policy, a vehicle control system can either advise the driver of recommended speed changes or execute automatic control of the speed set-point of the cruise control system.”}; & para [0023] about {“As shown in FIG.4, an optimizer of the present invention includes a control policy calculation block 25 receiving various input variables such as current speed setpoint, current road grade, traffic speed, host-vehicle acceleration, and traffic following distance to generate an initial speed offset which is coupled to a modifier 26. Modifier 26 reduces the initial speed offset in proportion to a determined traffic density to generate a next speed offset in proportion to the traffic density.”}; & Claims 1/8/15;  which together are the same as claimed limitations above)      
Examiner notes that ‘a path’ is implied by disclosure of Filev above, based on many input variables and a destination, under the BRI (Broad Reasonable Interpretation) procedures of the Office.  Also, Examiner notes that SAE defines six levels of automated driving from zero (1st level) to full (6th level), and Filev above discloses automatic control of cruise control system that is same as claimed ‘automated driving’.   


Filev teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘automated driving of a vehicle’.  However, Bowers teaches them explicitly.            
(see at least:   Bowers Abstract and Summary in paras [0009]-[0011]; and para [0067] about {“FIG. 1 is a block diagram 100 depicting one embodiment of an exemplary computer system 101 operating on a ground vehicle 102, such as a car, truck, bus, train, or any other type of vehicle.  The computer system 101 may include a software program 110 configured to operate on a processor 120.  The software program 110 may be communicatively coupled to a vehicle control system 105 and may operate and/or interact with the vehicle control system 105.  As used herein, a vehicle "control system" refers to a system for providing control inputs to the vehicle, such as steering, braking (deceleration), acceleration, & so on.  The software program 110 may be a collision avoidance and/or automatic-driving software program with partial or full control over the vehicle control system 105.  The software program 110 may govern vehicle performance, such as by governing speed, acceleration, braking, and/or the like.  In other embodiments, the software program 110 may control a safety system (not shown), a sensor (not shown), and/or the like.”};  which together are the same as claimed limitations above to include ‘automated driving of a vehicle’)    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Filev with the teachings of Bowers. The motivation to combine these references would be to configure control policy for aggressively obtaining a high level of efficiency improvement, and then the speed fluctuations of the vehicle may be large enough to negatively impact the surrounding traffic flow (see para [0008] of Filev), and provide systems and methods for determining insurance properties based upon the status of a software program for automated driving operating on a vehicle (see para [0008] of Bowers).               


Filev and Bowers teach ---             
a compensation estimator configured to output a reward to be used in reinforcement learning by using a situation surrounding a vehicle and an action of the vehicle as inputs;   and          
a processing unit configured to generate a policy so as to increase an expected value of  compensation obtained by inputting a situation surrounding a vehicle and an action of  the vehicle to the compensation estimator, wherein the processing unit is configured to:      
(see at least:   Filev ibidem and citations listed above; & para [0025] about {“FIG. 6 illustrates a speed offset that is modified using a gain factor.  A curve 30 plots a varying value of the initial speed offset generated by the control policy (i.e., changes to be made in the speed setpoint that would optimize the energy consumption).  Under intermediate traffic  density conditions between light and heavy traffic, an intermediate gain factor is selected and then used to modify the initial speed offsets.  Thus, smaller speed offsets are executed by the speed control, as represented by dashed line 31.”};  AND 
para [0008] about {“If the control policy is configured to aggressively obtain a high level of efficiency improvement, then the speed fluctuations of the vehicle may be large enough to negatively impact the surrounding traffic flow.  Above a certain traffic density, the reactions of other vehicles to the fluctuations of the host vehicle may increase the likelihood of overall slowdowns that negatively impact the fuel economy of all the vehicles (including the host vehicle).”}; & para[0010] about {“For conditions from light traffic up to heavy traffic, the system adopts a relative proportion of the speed offsets recommended by the control policy which go from a maximum in light traffic down to zero (i.e., constant cruise) in heavy traffic.  When no surrounding traffic is detected (e.g., no lead vehicle is present), the system uses the offsets from the control policy unmodified.  In this way, the system minimizes its negative impacts to overall traffic flow continuity as well as any negative contribution to reduced fuel efficiency of the surrounding traffic, both of which could occur if oscillations in surrounding vehicle speed are induced above those experienced in normal traffic flow conditions.”}; & para [0019] about {“Speed or density of surrounding traffic can be measured using a radar or camera that may be provided as part of an adaptive cruise control system or vehicle guidance system, or may be obtained from an off-board information source via a wireless data network, for example.”};  AND para [0039] about {“In order to more fully account for the dynamic elements affecting fuel consumption, the cost models used in calculating an optimal control policy preferably include a representation of the vehicle transmission/torque converter and the speed control system operation.  A torque filter structure may be applied to limit the rate of change of the policy's output. In addition, the policy can be constructed such that its output is a constrained speed offset request to be applied to the current vehicle speed.”}; & para [0055] about {“The policy output is preferably generated as an offset from the current traffic speed.  After calculating the control policy, it is stored for later use in step 65.”}; & para [0058] about {“The required regularity may be detected according to the accelerations of the surrounding traffic vehicles and comparing the predicted output from the vehicle speed Markov models to the actual vehicle speeds of the traffic flow.”};  which together are the same as claimed limitations above)     
(see at least:   Bowers ibidem and citations listed above; & para [0078] about {“The insurance policy module 240 may determine the properties 244 of the insurance policy data structure 242 using any suitable decision-making mechanism, including, but not limited to: lookup tables, a policy, rules 243, an expert system, a neural network, a machine-learning algorithm, or the like.  In some embodiments, the insurance policy module 240 is configured to apply one or more rules 243 to determine properties 244 of the insurance policy data structure 242.”}; & para [0098] about {“Alternatively, or in addition, step 530 may include use of one or more lookup tables, policies, expert systems, neural networks, machine-learning algorithms, or the like.”};  which together are the same as claimed limitations above to include ‘reinforcement learning’;  AND para [0059] for input devices and/or output devices)    


Filev and Bowers teach ---               
generate an intermediate policy through reinforcement learning, the reinforcement learning including:         
(see at least:   Filev ibidem and citations listed above; & para [0025] about {“FIG. 6 illustrates a speed offset that is modified using a gain factor.  A curve 30 plots a varying value of the initial speed offset generated by the control policy (i.e., changes to be made in the speed setpoint that would optimize the energy consumption).  Under intermediate traffic density conditions between light and heavy traffic, an intermediate gain factor is selected and then used to modify the initial speed offsets.  Thus, smaller speed offsets are executed by the speed control, as represented by dashed line 31.”}; & para [0029] about {“If the traffic density estimate does not indicate low or no traffic in step 42, then an intermediate traffic density is present.  In response, the efficient cruise control is executed in step 44 with reduced offsets.”};  which together are the same as claimed limitations above)     
(see at least:   Bowers ibidem and citations listed above to include paras [0078] & [0098])       


Filev and Bowers teach ---        
determining an action that a vehicle is to take by applying (a provisional policy) to a surrounding situation;         
obtaining an expected value of compensation by inputting the surrounding situation and the action to the compensation estimator;   and        
updating the provisional policy until the expected value of compensation exceeds a predetermined threshold;        
(see at least:   Filev ibidem and citations listed above to include paras [0008], [0010] & [0019]; AND para [0024] about {“FIG. 5 graphically depicts a step-wise reduction for altering each initial speed offset according to discrete levels of traffic density.  When a gain factor is employed, a maximum gain equal to one is adopted in no or light traffic.  For each successively greater range of traffic density, the relative gain applied to the speed offset decreases in steps until a gain of zero is employed for high traffic density.  If applying an absolute limit (e.g., clipping of the initial offset values), the applied limit goes from a maximum value at light traffic and step-wise decreases to a minimum or zero value for heavy traffic.”}; & Claims 3/4/5/and 10/11/12 for traffic threshold; & Claims 7/14 for offset limit;  AND para [0035] about {“The SDP problem can be solved numerically by using the value iteration approach.  We determine a value function that approximately satisfies the Bellman equation”};  which together are the same as claimed limitations above)      
(see at least:   Bowers ibidem and citations listed above; & paras [0049]-[0050] about {“[0049] The one or more adjustable parameters may include one or more collision modeling parameters.  The one or more collision modeling parameters may include a detail level for collision modeling, a make-specific structural vehicle model, a generic structural vehicle model, a damage threshold, and/or the like.  The one or more adjustable parameters may include one or more parameters for a collision mitigation system.  The one or more parameters for the collision mitigation system may include an activation threshold for an external mitigation (e.g., deployment of an external airbag, extension of an extendable bumper, etc.),an activation threshold for an internal mitigation (e.g., deployment of an internal airbag, locking a passenger restraint, etc.), and/or the like. ......[0050] The one or more adjustable parameters may include a warning threshold at which a pre-collision warning is signaled.  The warning threshold may be based upon a probability of collision, based upon an estimated time until a collision, &/or the like.  The warning may be signaled to a vehicle operator, to another vehicle, to a collision avoidance countermeasure, and/or the like.  The one or more adjustable parameters may include a warning type.”};  which together are the same as claimed limitations above)   

Filev and Bowers teach as disclosed above, but they may not explicitly disclose about ‘a/the provisional policy’.  However, Kobilarov teaches them explicitly.            
(see at least:   Kobilarov Abstract; & para [0013] about {“This disclosure describes methods, apparatuses, and systems for generating trajectories for an autonomous vehicle using temporal logic (LTL) and tree search.  In at least one example, the methods, apparatuses, and systems described herein are directed to heuristic-guided tree search with temporal logic constraints for generating trajectories for autonomous vehicles.  In some examples, the methods, apparatuses, and systems described herein are directed to planning algorithms combining learned low-level options with learned high level policies over options for Task and Motion Planning (TAMP) in dynamic environments, and a framework for incorporating complex task requirements expressed in temporal logic as applied to policy-learning for autonomous vehicles.  In some examples described in detail below, reinforcement learning with deep neural networks can be applied to task and motion planning in complex dynamic environments.  In those examples, planning problems can be expressed in terms of a set of temporal logic (e.g., Linear Temporal Logic (LTL) or Signal Temporal Logic (STL)) constraints and a reward function.  
Additionally, or in the alternative, search algorithms, such as a Monte Carlo Tree Search (MCTS), with neural network control policies are incorporated to leverage machine learning and tree search to explore possible actions for trajectory generation. In some examples, MCTS action selection and LTL formula model checking can be incorporated in an autonomous driving task, where a vehicle is configured to drive down a road in traffic, avoid collisions, and navigate an intersection, all while obeying the rules of the road.  The use of such a strategy can improve computer performance requiring less memory, as well as having a decreased processing requirement, thus enabling such a system to be employed in real world autonomous vehicle safety systems having to make critical safety decisions in short amounts of time with limited amounts of processing power and memory space.”}; & para [0015] about {“In particular, tasks can be specified in an expressive temporal logical specification, and can require reacting to a changing environment.  An example representation to enable such logical specification of desired (and undesired) behaviors is Linear Temporal Logic (LTL).  In examples which employ LTL,the continuous action parametrization, as well as their sequencing, can be optimized to adhere to the specifications defined.”}; & para [0017] about {“In general, determining a trajectory for an autonomous vehicle can include utilizing a tree search algorithm such as Monte Carlo Tree Search (MCTS) to organize and search through possible trajectories, while using temporal logic formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and  determining various costs & constraints associated with possible trajectories to select a trajectory to optimize performance.  In some instances, determining a trajectory of an autonomous vehicle can include determining a current state of the vehicle, which can include determining static symbols and dynamic symbols which represent objects in an environment.”}; & para[0020] about {“As symbols, features, and predicates are added to a context indicating a state of an environment at an instant in time, processing can include determining temporal logic formulas, such as Linear Temporal Logic (LTL) formulas or Signal Temporal Logic (STL) formulas, that can be evaluated based on the present symbols, features, and/or predicates.  As discussed throughout this disclosure, temporal logic can be used to model or encode formulas about the future of paths or objects, and whether conditions will eventually be true, whether a condition will be true until another fact becomes true, etc.  In some instances, the temporal logic formulas can include statements about the world that reflect proper driving behavior for an autonomous vehicle, for example.  As candidate routes and trajectories are generated for the autonomous vehicles, the routes & trajectories can be evaluated using the temporal logic formulas to determine if the trajectories satisfy the temporal logic formulas, in which case, trajectories can be rejected, or evaluated with respect to other costs and constraints to select the highest performing trajectory.”}; & para [0022] about {“As a context of an environment and an autonomous vehicle is determined (e.g., including the various symbols, features, predicates, temporal logic formula, etc.), some or all of the context can be used to generate one or more automaton, which can correspond to a finite state machine that accepts trajectories as inputs to evaluate a cost of the trajectory and/or to evaluate whether the trajectory violates any temporal logic formula associated with the one or more automaton.  As used herein, references to "automata" may include one or more automaton.”}; & para [0066] about {“As the static symbol scanning module 202 and the dynamic symbol scanning module 204 receive symbol data corresponding to an environment, the symbol data can be used to build a context of the environment in the context module 206.  For example, the symbol data can be stored as one or more symbol(s) 208.  As symbols are input to the context module 206, the decision module 106 can include functionality to determine various feature(s) 210, predicate(s) 212, temporal logic (TL) formula 214, and automata 216.”};  which together are the same as claimed limitations above to include ‘a/the provisional policy’)    
Examiner notes that Kobilarov reference teaches about other claimed limitations also.   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Filev and Bowers with the teachings of Kobilarov. The motivation to combine these references would be to configure control policy for aggressively obtaining a high level of efficiency improvement, and then the speed fluctuations of the vehicle may be large enough to negatively impact the surrounding traffic flow (see para [0008] of Filev), and provide systems and methods for determining insurance properties based upon the status of a software program for automated driving operating on a vehicle (see para [0008] of Bowers), and to provide methods, apparatuses, and systems that are utilized by autonomous vehicles to guide such autonomous vehicles through environments including various static and/or dynamic objects (see para [0002] of Kobilarov).          


Filev, Bowers and Kobilarov teach ---                 
determine an action that a vehicle is to take by applying the intermediate policy to an actual surrounding situation of (a predetermined driver);         
(see at least:   Filev ibidem and citations listed above; & paras [0021] & [0027] for driver)    
(see at least:   Bowers ibidem and citations listed above; & paras [0030], [0048] & [0068] for driver )       
(see at least:   Kobilarov ibidem and citations listed above; & para [0076] about {“In some instances, the decision module 106 can be modeled as a semi-Markov Decision Process (sMDP), such that the decision module 106 can utilize information for multiple previous time steps.  In general, the decision module 106 can utilized a policy over "actions" or "options", which maps from a state space associated with the decision module 106 to a high-level action.  Examples include a policy to stay within a lane, a policy to change lanes, etc.  This option (or action) can also be represented as a second policy, which maps from state to controls (e.g., steering angle rate, acceleration, etc.). As discussed herein, a tree search algorithm (e.g., MCTS) can select actions to be performed from particular states and executes such as selected actions for some length of time.  When the policy is executed, the planner repeatedly calls the action policy to get an acceleration and steering angle rate pair, then receives input regarding the environment to determine what effect the acceleration and/or steering angle rate inputs had, and then evaluates again.”}; & para [0100] about {“Additionally, or in the alternative, a second policy over options, m can be computed:”};  which together are the same as claimed limitations above to include about ‘an intermediate policy’)     

Filev, Bowers and Kobilarov teach as disclosed above (including about driver explicitly), but it may be argued that they may not explicitly disclose about ‘a predetermined driver’.  However, Huang teaches it explicitly as a skilled driver (as stated in the Specification and later in Claim 2).            
(see at least:   Huang Abstract and Summary of the Invention in paras [0006]-[0008]; & para [0043] about {“To accommodate the various needs of different drivers, the adaptive VGR system of the present invention incorporates driving style and skill levels, together with the vehicle speed .nu.  and the hand-wheel angle .delta..sub.HWA, to determine the variable gear ratio. The adaptive VGR r.sub.adaptive can be calculated by:   
r.sub.adaptive=f.sub.adaptive(.nu., .delta..sub.HWA, P, S) (1) 
Where P represents driving style, such as P=1-5 where 1 represents a conservative driver and 5 represents a very sporty driver, and S represents driving skill level, such as S=1-5 where 1 represents a low skill driver and 5 represents a high skill driver.”}; & para [0046] about {“Because sporty drivers typically prefer the vehicle to be more responsive, a lower gear ratio is preferred to yield a higher yaw rate gain. On the other hand, drivers need to have the capability to control the vehicle as it becomes more sensitive with a lower gear ratio, especially at higher speeds.  In other words, a low gear ratio at higher speeds will only be available to skillful drivers.  Therefore, the scaling factor k is smaller for drivers with a higher skill level.”};  which together are the same as claimed limitations above to include ‘a predetermined driver’ as a skilled driver)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Filev, Bowers and Kobilarov with the teachings of Huang.  The motivation to combine these references would be to configure control policy for aggressively obtaining a high level of efficiency improvement, and then the speed fluctuations of the vehicle may be large enough to negatively impact the surrounding traffic flow (see para [0008] of Filev), and provide systems and methods for determining insurance properties based upon the status of a software program for automated driving operating on a vehicle (see para [0008] of Bowers), and to provide methods, apparatuses, and systems that are utilized by autonomous vehicles to guide such autonomous vehicles through environments including various static and/or dynamic objects (see para [0002] of Kobilarov), and to enhance driver assistance systems by adapting the vehicle control in response to a driver's driving style to meet the needs of different drivers (see para [0005] of Huang).           


Filev, Bowers, Kobilarov and Huang teach ---           
determine whether an error between the action determined by applying the intermediate policy and an actual action by the predetermined driver is smaller than or equal to a threshold;           
(see at least:   Filev ibidem and citations listed above)    
(see at least:   Bowers ibidem and citations listed above; & para [0010] for errors/exceptions; & para [0051] about {“status data may include an error and/or exception thrown by the software program”}; & para [0061] about {“Suitable signal formats may be embodied in analog or digital form, with or without error detection and/or correction bits, packet headers, network addresses in a specific format, and/or other supporting data readily provided by those of skill in the pertinent art(s).”}; & para [0117] about {“data may include ... dynamic decisions 1240, and/or errors/exceptions 1250 from the software 
program.”};  which together are the same as claimed limitations above)     
(see at least:   Kobilarov ibidem and citations listed above; & para [0048] about {“In equations (6) & (7) above, a gain (e.g., a predetermined constant value) is represented by P, lateral error is represented by e, lookahead error is represented by ela, heading error is represented by.DELTA..PSI., lookahead distance (parameter) is represented by xla, and steering angle is represented by .delta..”}; & para [0060] about {“In an additional and/or alternative example, the separation of the computer system(s) 102 from the vehicle control device 114 can be useful for troubleshooting.  For instance, a programmer can identify an error, flaw, failure, fault, etc. associated with either the computer system(s) 102 or the vehicle control device 114.  Accordingly, the programmer can troubleshoot either the computer system(s) 102 or the vehicle control device 114, instead of troubleshooting the entire system.”}; which together are the same as claimed limitations above)     
(see at least:   Huang ibidem and citations listed above)     


Filev, Bowers, Kobilarov and Huang teach ---        
if the error is larger than the threshold, update compensation of the compensation estimator and determine again the intermediate policy with the compensation estimator 
having the updated compensation;   and        
if the error is smaller or equal to the threshold, set the intermediate policy as the policy.     
(see at least:   Filev ibidem and citations listed above; &  paras [0027]-[0028] about {“Therefore, either a standard fixed or adaptive cruise control function is executed in step 37 according to a constant speed setpoint.  Based on the constant setpoint, powertrain variables are updated in step 38 in a conventional manner for maintaining the constant setpoint (as may be modified by an adaptive cruise control in the presence of blocking vehicles).  Thereafter, a return is performed in step 39. ...... If so, then interference with other traffic flow is not a concern and the efficient cruise control is executed using full offsets in step 43.  Based on those offsets, powertrain variables are updated in step 38.”}; which together are the same as claimed limitations above)    
(see at least:   Bowers ibidem and citations listed above; & para [0029] about {“The software program may control a mapping function, such as controlling a road map, controlling location-based metadata (e.g., a speed limit at a particular location), and/or the like.  The software program may also, or instead, control receipt of traffic information, such as receipt of general updates, display of nearby traffic on a heads-up display, and/or the like.”}; & para [0047] about {“The pre-collision status data may include one or more adjustable parameters and/or values for the one or more adjustable parameters.  The one or more adjustable parameters may include a manufacturer-set adjustable parameter, a user-set adjustable parameter, an adjustable parameter set by a software update, and/or the like.”}; & para [0052] about {“The storage module may sample the instantaneous status data at a predetermined rate to produce the captured instantaneous status data.  The history window may be a queue that is continuously updated with newly captured instantaneous status data.  The storage module may save the captured status data that is in the history window when the collision is detected and/or a predetermined time delay after the collision is detected (e.g., the history window may continue to update for a predetermined time after the collision).  The captured status data that is in the history window may be saved to a persistent, machine-readable storage medium.”};  which together are the same as claimed limitations above)    
(see at least:   Kobilarov ibidem and citations listed above; & para [0029] about {“The different frequencies can enable the architecture 100 to distribute computational resources to modules based on a frequency in which individual modules receive updated data and/or a time period in which individual modules need to process and output data.”}; & para [0042] about {“The data store 112 can store data so that it can be organized, updated, and accessed.”}; & para [0057] about {“This configuration enables the architecture 100 to distribute computational resources to modules based on a frequency in which individual modules receive updated data and/or a time period in which individual modules need to process and output data.”}; & para [0149] about {“For example, a node 616 can include a snapshot 620, while a node 618 can include a snapshot 622.  As can be understood, the snapshot 620 can be based on intervening updates and conditions represented in the nodes T.sub.1A, T.sub.2A, and T.sub.3A, while the snapshot 622 can be based on intervening updates and conditions represented in the nodes T.sub.1B, T.sub.2B, and T.sub.3D.”}; & para [0213] about {“and wherein the instructions are further executable by the one or more processors to add a second node to the MCTS that includes an update of the environment associated with the snapshot over time.”};  which together are the same as claimed limitations above)       
(see at least:   Huang ibidem and citations listed above)    




Dependent Claims 2-3 are rejected under 35 USC 103 as unpatentable over Filev in view of Bowers, Kobilarov and Huang as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Filev, Bowers, Kobilarov and Huang teach ---          
2. The device according to claim 1, wherein - 15 -H1171199US01/P217-0539WOUS the predetermined driver includes at least one of a driver who has had no accident, a taxi driver, and a certified skilled driver.  
(see at least:   Filev ibidem and citations listed above)    
(see at least:   Bowers ibidem and citations listed above)    
(see at least:   Kobilarov ibidem and citations listed above)    
(see at least:   Huang ibidem and citations listed above to include for ‘a predetermined driver’ as skilled drive)    



With respect to Claim 3, Filev, Bowers, Kobilarov and Huang teach ---          
3. A vehicle for performing automated driving, comprising:        
a storage unit configured to store a policy generated by the device according to claim 1;   and  a control unit configured to determine a path by applying the policy to a situation surrounding the vehicle, and for controlling travel of the vehicle in accordance with the 
path.            
(see at least:   Filev ibidem and citations listed above)    
(see at least:   Bowers ibidem and citations listed above; & para [0055] about {“Embodiments may also be provided as a computer program product including a computer-readable medium having stored thereon instructions that may be used to program a computer system or other electronic device to perform the processes described herein.  The computer-readable medium may include, but is not limited to: hard drives, floppy diskettes, optical disks, CD ROMs, DVD ROMs, ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, solid-state memory devices, or other types of media/computer-readable medium suitable for storing electronic instructions.”}; & para [0060] about {“The computer systems may be capable of using a floppy drive, tape drive, optical drive, magneto-optical drive, or other means to read a storage medium.  A suitable storage medium includes a magnetic, optical, or other computer-readable storage device having a specific physical configuration.  Suitable storage devices include floppy disks, hard disks, tape, CD-ROMs, DVDs, PROMs, random access memory, flash memory, and other computer system storage devices.  The physical configuration represents data and instructions which cause the computer system to operate in a specific and predefined manner as described herein.”}; & paras [0070]-[0071] about {“[0070] The status module 140 may be configured to provide the characteristic of the software program to one or more insurers.  Providing the characteristics may include storing the characteristics using a storage module 150 (e.g., storing the characteristics on a persistent, machine-readable storage medium),transmitting the characteristics to the insurer via the network 132, transmitting the characteristics to the network-accessible storage device 134, and/or the like......  The computer system 101 may further include a storage module 150 that is configured to store information pertaining to the capabilities, configuration, and/or operating state of the software program 110 (&/or vehicle 102).  The storage module 150 may include persistent storage media, such as hard disks, solid-state storage, optical storage media, or the like.”}; & para [0077] about {“The insurance policy module 240 may access the characteristics 246 from a status module (e.g., the status module 140), and/or any suitable data source, which may include, but is not limited to: the persistent storage medium 218; the vehicle (e.g., transmitted directly from the vehicle 202 via a communication interface); a network-accessible storage service 234; a computing device 236 storing information pertaining to the software program 201 (e.g., a manufacturer database, vehicle service center, or the like); another entity 238, such as an insurance agency, insurer, or the like; or any other suitable source of information pertaining to the software program 201 &/or the vehicle 202.”};  which together are the same as claimed limitations above)       
(see at least:   Kobilarov ibidem and citations listed above; & para [0042] about {“The data store 112 can store data so that it can be organized, updated, and accessed.”}; & para [0047] about {“In some examples, the vehicle control device 114 can access the data input module 110 and/or data store 112 associated with the computer system(s) 102.”}; & para [0168] about {“FIG. 9 illustrates an environment 900 in which the disclosures can be implemented in whole or in part.  The environment 900 depicts one or more computer systems 902 that comprise a storage 904, one or more processor(s) 906, a memory 908, and an operating system 910.  The storage 904, the processor(s) 906, the memory 908, and the operating system 910 can be communicatively coupled over a communication infrastructure 912.”}; & paras[0174]-[0176] about {“[0174] The removable storage drive can read from and/or written to a removable storage unit.  As can be appreciated, the removable storage unit can include a computer usable storage medium having stored therein computer software and/or data.  In some embodiments, a machine-accessible medium can refer to any storage device used for storing data accessible by a computer. ...... [0175] The processor can also include, or be operatively coupled to communicate with, one or more data storage devices for storing data.  Such data storage devices can include, as non-limiting examples, magnetic disks (including internal hard disks and removable disks), magneto-optical disks, optical disks, read-only memory, random access memory, and/or flash storage.....[0176]The computer system(s) can be in communication with a computerized data storage system. The data storage system can include a non-relational or relational data store, such as a MySQL.TM.  or other relational database.  Other physical and logical database types could be used.”};  which together are the same as claimed limitations above)    
(see at least:   Huang ibidem and citations listed above)    


Response to Arguments 
Applicant's remarks and claim amendments dated 21 DECEMBER 2021 with respect to the rejection of amended Claims 1-3 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-3 has been maintained as described above, and it is noted that Examiner was unable to find anywhere in said recitations in the Specification as to what actual “value” (parameter) is being defined for compensation (for example, is it time, speed, air pressure, oil pressure, steering angle, etc.?) by the limitation of “compensation estimator” in the claims;  which the attorney of record agreed to provide as noted in Interview Summary of 12/13/2021.  Additionally, Examiner notes that all of the previous rejections under 35 USC §112, second paragraph, and all of the previous Claim Objections have been maintained as described above, based on no support for claim amendments described in the Applicant’s remarks.  Thus, the rejection of amended Claims 1-3, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references that have been added in response to the Applicant’s latest claim amendments.            

Examiner disagrees with the Applicant's arguments with respect to rejection of Claims 1-5, 7-11, 13-16, 18 & 20-21 under 35 USC 103, which have been considered, but they are moot in view of the new citations of rejection from previously used references, which were necessitated by the Applicant's latest ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).      

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).                  

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.              

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691